DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11, 13-19 are 21 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 13-18, the prior art does not teach “…a voltage-control sub-circuit configured to set a voltage level for a third node based on an emission-drive signal under control of a gate-control signal; a pixel sub-circuit coupled respectively to a first voltage supply and a data line to generate a driving current flown from the first voltage supply along a path via a first terminal to a second terminal, the path being opened from the first voltage supply to the first terminal by the voltage level at the third node; and an emission-control sub-circuit configured to set a time span of passing the driving current from the second terminal to a light-emitting diode under control of an emission- control signal in each of multiple scans of each cycle for displaying one frame of image, wherein the multiple scans in one cycle of displaying one frame of image include N numbers of scans, N being an integer greater than 1; each of the N numbers of scans includes sequentially a reset period, a data-input-compensation period, an emission-voltage setting period, and an emission period; N different emission periods of respective N numbers of scans have N numbers of different time spans each of which being sequentially arranged from one unit of time to 2N-1 units of time of a binary multiplication series; wherein a sum of the N numbers of different time spans of all emission periods of the N numbers of scans is no greater than one cycle for displaying one frame of image.”
Regarding claims 2-11, the prior art does not teach “…a voltage-control sub-circuit configured to set a voltage level for a third node based on an emission-drive signal under control of a gate-control signal; a pixel sub-circuit coupled respectively to a first voltage supply and a data line to generate a driving current flown from the first voltage supply along a path via a first terminal to a second terminal, the path being opened from the first voltage supply to the first terminal by the voltage level at the third node; an emission-control sub-circuit configured to set a time span of passing the driving current from the second terminal to a light-emitting diode under control of an emission- control signal in each of multiple scans of each cycle for displaying one frame of image; a reset sub-circuit coupled to the first voltage supply and a second voltage supply to initialize voltage levels at a first node, a second node, and the third node under control of a reset signal; a data-input-compensation sub-circuit coupled to the first node and the second node to set the voltage level at the second node based on a data signal received from the data line under control of a gate-control signal provided in each of the multiple scans and adjust the voltage level at the first node based on the voltage level at the second node; a switch sub-circuit coupled to the first voltage supply and a first terminal, and configured to turn ON or OFF for opening the path to connect the first voltage supply to the first terminal under control of the voltage level at the third node; and a driving sub-circuit coupled between the first terminal and the second terminal and configured to determine the driving current from the first terminal to the second terminal under control of the voltage level of the first node.”
Regarding claims 19 and 21, the prior art does not teach “…the pixel circuit having a voltage-control sub-circuit configured to set a voltage level for a third node based on an emission-drive signal under control of a gate-control signal; a pixel sub-circuit coupled respectively to a first voltage supply and a data line to generate a driving current flown from the first voltage supply along a path via a first terminal to a second terminal, the path being opened from the first voltage supply to the first terminal by the voltage level at the third node; and an emission-control sub-circuit configured to set a time span of passing the driving current from the second terminal to a light-emitting diode under control of an emission-control signal in each of multiple scans of each cycle for displaying one frame of image; the method comprising: applying a gate-control signal to a second scan line to control an emission-drive signal being loaded to set a voltage at a third node for determining whether a path is open from a first voltage supply to a first terminal; applying a gate-driving signal to a first scan line to control a data signal being loaded from a data line for setting a voltage level of a first node to determine a driving current flowing from the first terminal to a second terminal; applying an emission-control signal to a third scan line to control a partial time span in each scan of multiple scans in the one cycle to pass the driving current from the second terminal to a light-emitting diode to drive the light-emitting diode to emit light only in the partial time span in each scan, wherein different scans of the multiple scans constitute different partial time spans arranged for quantifying a pixel luminance cumulated in the one cycle; and resetting voltage levels at a first node, a second node, and a third node to initialize the voltage level at [[the]]a control terminal directly through the first node and the voltage level of the first terminal indirectly through the third node in a reset period of each scan of the multiple scans before applying a gate-driving signal to the first scan line to load the data signal directly from the data line to the second node to adjust the voltage level at the control terminal and to connect the first node to the second terminal.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625